internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 2-plr-105127-99 date date legend corporation a corporation b parent sub state z date date date date date year this is in response to your letter dated date requesting rulings on behalf of the above named taxpayer as to the federal_income_tax consequences of a completed transaction specifically rulings were requested under sec_336 and sec_337 of the internal_revenue_code additional information was provided in letters dated april plr-105127-99 july and date the material information submitted for consideration is summarized below corporation a is a state z nonprofit corporation that is exempt from federal income_taxation pursuant to an internal_revenue_service determination_letter issued on date corporation a wholly owns parent which in turn wholly owns sub parent is the common parent of an affiliated_group_of_corporations filing consolidated_returns the parent group corporation b is a wholly-owned subsidiary of sub corporation b was incorporated in year as a taxable for-profit corporation under the laws of state z corporation b employs the accrual_method of accounting and has a taxable_year ending on date corporation a acquired all of the stock in corporation b on or before date in a transaction that is represented to qualify under sec_355 the distribution prior to the distribution_corporation b was a member of the parent group and joined in the filing of the parent group’s consolidated_return corporation b has engaged in the following transaction on date a date prior to the effective date of the final regulations under sec_1_337_d_-4 corporation b filed amended and restated articles of incorporation pursuant to the laws of state z to convert from a for-profit corporation to a nonprofit corporation the state law conversion on date corporation b filed form_1023 application_for recognition of exemption requesting exemption from federal_income_tax under sec_501 as an organization described in sec_501 in a letter issued on date the internal_revenue_service determined that corporation b is exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 the effective date of the exemption is date the following representations have been made in connection with the transaction a b c the conversion of corporation b from for-profit to nonprofit status through amendment of its articles of incorporation did not cause a dissolution under the law of state z after the conversion corporation b continues to conduct its historic_business corporation b has no plan or intention to sell or otherwise dispose_of its assets except for dispositions made in the ordinary course of business plr-105127-99 based solely on the information submitted and representations made we rule as follows the conversion of corporation b from a taxable for-profit corporation to a tax- exempt nonprofit corporation will not result in the recognition of gain_or_loss under sec_336 and sec_337 no opinion is expressed about the tax treatment of the transaction under any other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that is not specifically covered by the above ruling in particular no opinion is expressed as to whether i the state law conversion qualifies as a reorganization under sec_368 ii the distribution of the stock in corporation b qualifies under sec_355 or sec_301 or iii the consolidated_return_regulations under sec_1502 apply to the distribution of the stock in corporation b to corporation a pursuant to which corporation b leaves the parent group the rulings in this letter are based on the facts and representations submitted under penalties of perjury in support of the request for a ruling verification of that information may be required as part of the audit process this ruling is addressed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transaction occurred in accordance with a power_of_attorney currently on file with this office a copy of this ruling is being sent to the taxpayer sincerely assistant chief_counsel corporate by lewis k brickates assistant to chief branch
